       Case 4:19-cv-03910 Document 1 Filed on 10/09/19 in TXSD Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

GABRIELA OLIVO,                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §                          03910
                                                      Civil Action No.19-cv-_ _ __
                                                 §              (JURY)
CERTAIN UNDERWRITERS AT                          §
LLOYD'S, LONDON                                  §
                                                 §
       Defendants.                               §



                                   NOTICE OF REMOVAL


       Defendants CERTAIN UNDERWRITERS AT LLOYD'S, LONDON SUBSCRIBING

TO POLICY NO. AS350LA02213-0, each for themselves alone and no other, severally not jointly,

based on their own respective percentage of interest, ("Underwriters" or "Defendants") timely file

this Notice of Removal pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1332(a), and 28 U.S.C. §

1446(b), removing this action from the 189th Judicial District Court of Harris County, Texas to

the United States District Court for the Southern District of Texas, Houston Division and in support

thereof show as follows:

                                         A. Introduction

       1.      Plaintiff commenced this lawsuit against Defendants in the 151 st Judicial District

Court of Harris County, Texas on or about August 23, 2019. A true and correct copy of the

Original Petition along with documents reflecting service are attached hereto as Exhibit "A."

Plaintiff served the Original Petition on Defendants Underwriters through its registered agent on

September 11, 2019.
       Case 4:19-cv-03910 Document 1 Filed on 10/09/19 in TXSD Page 2 of 7




       2.      Defendants file this Notice of Removal within 30 days of their first receipt of

Plaintiffs Original Petition as required by 28 U.S.C. § 1446(b).

       3.      Plaintiff seek to recover damages in this lawsuit based on allegations of breach of

contract, violations of Chapters 541 and 542 of the Texas Insurance Code, and breach of the duty

of good faith and fair dealing. Plaintiff seeks damages for alleged knowing violations of the

Insurance Code, penalty and statutory interest, and attorneys' fees. Plaintiffs claims against

Defendant arise under a homeowner' s policy of insurance issued by Underwriters. Plaintiff alleges

her property was damaged in a storm occuning on or about August 28, 2017.

       4.      Plaintiffs claims against Underwriters are rephrased allegations that Underwriters

failed to sufficiently compensate Plaintiff for its alleged losses from Hurricane Harvey.

B.     Jurisdiction & Removal

       5.      In a removal situation, the burden is on the removing party to establish the existence

of jurisdiction and the propriety of removal. Manguno v. Prudential Property and Cas. Ins. Co.,

276 F.3d 720, 723 (5th Cir. 2002). This Comi has jurisdiction in this case pursuant to 28 U.S.C.

§ 1332, in that there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.00. Accordingly, statutory authority for the removal of this matter

is conferred by 28 U.S.C. §§ 1441 and 1446.

       6.      Complete diversity under 28 U.S.C. § 1332 exists in this case. Plaintiff is a citizen

of the State of Texas.    Certain Underwriters at Lloyd's, London subscribing to Policy No.

AS350LA02213-0 are comprised of Syndicates 1686 and 318. AXIS Corporate Capital U.K.

Limited for and on Behalf of Syndicate 1686 is a Corporate Member of Syndicate 1686 and its

principal place of business is 21 Lombard Street, London, EC3V 9AH.               Cincinnati Global

Underwriting Ltd. for and on Behalf of Syndicate 318 is a Corporate Member of Syndicate 318




                                                 2
       Case 4:19-cv-03910 Document 1 Filed on 10/09/19 in TXSD Page 3 of 7




and its principal place of business is One Minster Court, Third Floor, Mincing Lane, London,

EC3R 7AA.

       7.      In addition, the amount in controversy meets the mm1mum jurisdictional

requirements under 28 U.S.C. § 1332. Here, although Plaintiff states she is suing for monetary

relief ofless than $75,000, she fails to include a stipulation or affidavit to that effect. The face of

the plaintiffs pleading will not control if made in bad faith. The inquiry does not end merely

because the plaintiff alleges damages below the threshold. Plaintiff can only end that inquiry by

showing, with legal certainty, that their recovery will not exceed that amount. De Aguilar v.

BoeingCo.,47F.3d 1404, 1412(5t11 Cir.1995). Tomeetthisobligation,Plaintiffcanciteastatute

that limits their recovery accordingly or they can file a binding stipulation or affidavit regarding

those damages with their complaint. Id See also Sam v. Nationwide Prop. & Cas. Ins. Co., No.

H-10-1034, 2010 WL 2471905 at *4 (S.D. Tex. Jun. 16, 2010); Troiani v. Allstate Ins. Co., No.

B-06-00067, 2006 WL 1851378 at *1 (S.D. Tex. Jul. 3, 2006). Here, Plaintiff has done neither.

        8.     Texas law simply does not permit a plaintiff to plead that he or she seeks damages

not to exceed $75,000 to avoid removal. Thus, a specific demand such as Plaintiffs cannot be

deemed the amount in controversy because "[s]uch manipulation is surely characterized as bad

faith." Garcia v. Kellogg USA, Inc., No. 7:13-CV-00347, 2013 WL 4735169, at *1 (S.D. Tex.

Sept. 3, 2013) (citing De Aguilar, 47 F.3d at 1410); see also Ford v. United Parcel Serv., Inc.

(Ohio), No. 3:14-CV-1872-D, 2014 WL 4105965, at *2 (N.D. Tex. Aug. 21, 2014) (holding that

plaintiff who pleaded an award not to exceed $74,000 "purposefully contravened the Texas rules

governing pleading requirements so as to avoid federal jurisdiction.")

        9.     If a defendant can show that the amount in controversy actually exceeds the

jurisdictional amount, the plaintiff must be able to show that, as a matter of law, it is a legal




                                                  3
       Case 4:19-cv-03910 Document 1 Filed on 10/09/19 in TXSD Page 4 of 7




certainty that he will not be able to recover more than the damages for which he has prayed in the

state court complaint. De Aguilar v. Boeing Co., 47 F.3d 1404, 1411 (5th Cir. 1995).

       10.     To support the allegation that the amount in controversy exceeds $75,000.00, the

defendant may rely on an estimation of damages calculated from the allegations in the complaint.

Luckett v. Delta Airlines, Inc., 171F.3d295, 298 (5th Cir. 1999). The Defendant may also rely on

the notice of removal, affidavits, stipulations, interrogatories, or other evidence. De Aguilar, 11

F.3d at 58. If the court finds it necessary to consider additional information, items to be considered

in asceiiaining the amount in controversy when the insurer could be liable for those sums under

state law are, inter alia, penalties, statutory damages, and punitive damages-not interest or costs.

St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998). If a state statute

provides for attorney's fees, such fees are included as pati of the amount in controversy. Id. Here,

the combination of Plaintiffs allegations and Defendant's evidence demonstrate by more than a

preponderance of the evidence that the amount in controversy exceeds $75,000.00.

        11.    In her Petition, Plaintiff states she seeks:

               (a)     Unspecified damages she alleges have resulted due to Defendant's alleged

                       breach of contract. (See paragraph 18 of the Petition).

               (b)     Statutory damages in the amount of 18% interest on the total amount of the

                       claim. (See paragraph 19 of the Petition).

               (c)     Exemplary and/or treble damages. (See paragraph 25 of the Petition).

               (d)     Attorney's fees. (See paragraphs 26, 27 and 28 of the Petition).


        12.     Fmiher, in any first paiiy damage case, the contractual amount in controversy is

the limits of the policy. In this case, the policy limits are $128,000 for the Dwelling, $12,800 for




                                                   4
       Case 4:19-cv-03910 Document 1 Filed on 10/09/19 in TXSD Page 5 of 7




other structures, $45,000 for personal prope1iy, and $12,800 for additional living expenses. See

Exhibit "B" attached hereto.

        13.    It is clear the types of damages Plaintiff is seeking, when considered jointly, put

her well above the jurisdictional minimum. Taking all of the allegations together, Defendants have

ample reason to believe the potential damages in this matter would be in excess of the minimum

required for diversity jurisdiction.

        14.     Further, on September 17, 2018, Plaintiff served a demand letter, including a repair

estimate in the amount of $33,865.42, plus $3,950 in attorney fees and other expenses, for a total

of $37,815.42. See Exhibit "C" attached hereto. Plaintiff's lawsuit seeks treble damages which is

$101,596.26, not including interest or fees. Not included in this amount is Plaintiff's claim for

attorney fees through trial and appeal.

        15.     Assuming the Plaintiff seeks as little as $5,000.00 for attorney fees, the amount in

controversy exceeds $75,000.00.

                 Claim for Damages          Plaintiff's Alleged Damages
                 Actual damages alleged for $33,865.42
                 breach of contract

                 Treble Damages for knowing $67,730.84
                 violations of the Texas
                 Insurance Code.

                 18     percent interest for $6,095.78
                 violations of the Insurance
                 Code

                 Prejudgment interest at 6%          $2,031.93
                 Attorney's Fees                     $5,000.00
                 Total to Date:                      $114,723.97




                                                 5
       Case 4:19-cv-03910 Document 1 Filed on 10/09/19 in TXSD Page 6 of 7




       16.      For these reasons, Defendants believe that the amount in controversy exceeds the

sum of $75,000.00. Defendants have also made such showing by a preponderance of the evidence

as required by applicable federal law.

       17.      Venue is proper in this district and division under 28 U.S.C. § 1441(a) because the

state court where the action has been pending is located in this district and division.

       18.      Contemporaneous with the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of Court for the 1891h District Court of Harris

County, Texas pursuant to 28 U.S.C. § 1446(d).

       19.      Attached hereto are all documents required by LR 81, USDC/SDTX Local Rules

and 28 U.S.C. § 1446(a).

       20.      Defendant demanded a jury in the state court action. Defendant also requests a trial

by jury pursuant to Rule 81(c)(3)(A), Federal Rules of Civil Procedure and LR 38.1, USDC/SDTX

Local Rules.

       21.      All fees required by law in connection with this Notice have been tendered and paid

by Defendant.

       WHEREFORE, Defendants hereby remove the above-captioned matter now pending in the

1891h Judicial District Court of Harris County, Texas to the United States District Court for the

Southern District of Texas, Houston Division.

Respectfully submitted,

                                               SHEEHY, WARE & PAPPAS, P.C.

                                               By:  Isl D. Christene Wood
                                                    D. Christene Wood
                                                    Texas State Bar No. 24042188
                                                    Southern District l.D. No. 567102
                                                      cwood@sheehyware.com
                                               2500 Two Houston Center



                                                  6
          Case 4:19-cv-03910 Document 1 Filed on 10/09/19 in TXSD Page 7 of 7




                                               909 Fannin
                                               Houston, Texas 77010
                                               713-951-1000
                                               713-951-1199-Facsimile

                                               ATTORNEYS FOR THE DEFENDANTS


                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Federal Rules of Civil Procedure on this the 9th day
of October 2019 to the following counsel of record:

          Via E-service
          Anthony G. Buzbee
          Christopher J. Leavitt
          THE BUZBEE LAW FIRM
          JP Morgan Chase Tower
          600 Travis, Suite 6850
          Houston, Texas 77002

          Via E-service
          Stephen R. Walker
          Gregory J. Finney
          Juan A. Solis
          LA w OFFICES OF MANUEL    Sous, PC
          6657 Navigation Blvd.
          Houston, Texas 77011
                                                       Isl Jonathan R. Peirce
                                                      Jonathan R. Peirce
3594304




                                                 7
